DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 2, the prior art fails to teach or reasonably suggest a communication support device in a vehicle having left and right round lights in a front end part of the vehicle, the device comprising “wherein when the vehicle is in an operating state in which the vehicle makes communication with a person outside the vehicle, the control device controls the light emission of the ring-shaped light-emitting part so that the light-emitting region changes according to said communication”, in combination with the other limitations of the claim.

Dependent claim 5 is allowed by virtue of its dependency

Regarding claim 7, the prior art fails to teach or reasonably suggest a communication support device in a vehicle having left and right round lights in a front end part of the vehicle, the device comprising “wherein when the vehicle is in an operating state in which the vehicle makes communication with a person outside the vehicle, the control device controls the light emission of the ring-shaped light-emitting part so that the light-emitting region changes according to said communication”, in combination with the other limitations of the claim.

Dependent claims 3-4, 6, 8 are allowed by virtue of its dependency.

Regarding claim 9, the prior art fails to teach or reasonably suggest a communication support device in a vehicle having left and right round lights in a front end part of the vehicle, the device  comprising “wherein the notification device includes a transparent lens covering a front face of the ring-shaped light-emitting part, and wherein the lens is subjected to dark tone coloring in order to make the light- emitting region stand out from a non-light-emitting region”, in combination with the other limitations of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M KAISER whose telephone number is (571)272-9612. The examiner can normally be reached M-F 9 a.m.-6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED M KAISER/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831